This case went off on demurrer. Appellant, a corporation chartered in Illinois, sued the trustees of a school district in Clay County on a promissory note executed by their predecessors, under the school law of 1884, for school furniture for said district; alleging that the furniture was necessary, and that the school community continued to use it, etc., and praying in the alternative to recover on a quantum meruit.
We are of opinion that the law did not authorize the trustees to bind the school district in the manner alleged, and that appellant's only remedy was to recover the furniture. We are confirmed in these views by the case cited by appellant from the Supreme Court of the State of its domicile, which decides both propositions squarely against it. Clark v. School District,78 Ill. 474.
The judgment will be affirmed.
Affirmed.
A motion for rehearing was overruled. *Page 680